Name: Commission Regulation (EC) No 2383/97 of 28 November 1997 amending Regulation (EC) No 1273/97 establishing a forecast balance for the supply to the Azores and Madeira of cereal products covered by the specific measures provided for in Articles 2 to 10 of Council Regulation (EEC) No 1600/92
 Type: Regulation
 Subject Matter: plant product;  trade;  regions of EU Member States;  cooperation policy
 Date Published: nan

 29 . 11 . 97 EN Official Journal of the European Communities L 329/41 COMMISSION REGULATION (EC) No 2383/97 of 28 November 1997 amending Regulation (EC) No 1273/97 establishing a forecast balance for the supply to the Azores and Madeira of cereal products covered by the specific measures provided for in Articles 2 to 10 of Council Regulation (EEC) No 1600/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira, with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas the quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows; Whereas, pending a communication from the competent authorities updating the requirements of Azores and Madeira, and so as not to interrupt application of the specific supply arrangements, the balance was drawn up for the period 1 July to 31 December 1997 by Commis ­ sion Regulation (EC) No 1273/97 (3); whereas as a result of the presentation by the Portuguese authorities of informa ­ tion on the needs of the Azores and Madeira, it was possible to establish the balance for the entire 1997/98 marketing year; whereas the Annex to Regulation (EC) No 1273/97 should thus be replaced by the Annex to this Regulation ; Whereas the supply arrangements are laid down for the period 1 July to 30 June; whereas the definitive supply balance for the 1997/98 marketing year should therefore apply from the start of that year, i.e. 1 July 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1273/97 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 November 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 173 , 27 . 6 . 1992, p . 1 . (2) OJ L 320 , 11 . 12 . 1996, p . 1 . h) OJ L 174, 2 . 7 . 1997, p . 43 . L 329/42 EN Official Journal of the European Communities 29 . 11 . 97 ANNEX ANNEX Forecast supply balance for the Azores and Madeira for the 1997/98 marketing year Region Breadmakingcommon wheat Feed wheat Durum wheat Barley Maize Malt Total Azores Madeira 34 000 25 000  500 5 000 20 500 2 500 90 000 35 000 1 000 2 200 146 000 69 700 Total 59 000  5 500 23 000 125 000 3 200 215 700 ' «